UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6261



DOUGLAS LEE HUSKETH,

                                             Plaintiff - Appellant,

          versus


JUDY H. SILLS, Manager at Combined Records,
North Carolina Department of Corrections;
THEODIS BECK, Secretary of Corrections at
North Carolina Department of Corrections; BOYD
BENNETT, Director of Prisons at North Carolina
of Corrections; LINDA WEISEL, Attorney at
North Carolina Prisoner’s Legal Services,
Incorporated; KARL L. HAMEL, North Carolina
Prisoner’s   Legal    Services,    Incorporated;
MICHAEL E. BEALE, Superior Court Judge at
Anderson County Courthouse; JOHN H. CONNELL,
Clerk, North Carolina Court of Appeals; J.
BUTTERFIELD, Judge, North Carolina Supreme
Court; JAMES M. WEBB, Judge, Superior Court at
Moore County Courthouse; CAPTAIN MCPHADDER,
Correctional    Officer     at    Brown    Creek
Correctional Institution; MICHAEL S. HAMDEN,
Executive    Director    at    North    Carolina
Prisoner’s Legal Services, Incorporated,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-682-3-MU-02)


Submitted:   April 25, 2002                   Decided:   May 8, 2002
Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas Lee Husketh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Douglas Lee Husketh appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.            We

have reviewed the record and the district court’s opinion1 and

affirm its decision.2      See Husketh v. Sills, No. CA-01-682-3-MU-02

(W.D.N.C. Jan. 9, 2002).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




     1
      We interpret the district court’s dismissal as being without
prejudice.
     2
       Husketh’s claim is barred because his challenge of his
parole eligibility implies the invalidity of his continued
confinement, and Husketh makes no showing that his conviction or
sentence has been invalidated or called into question by the
issuance of a federal writ of habeas corpus. See Heck v. Humphrey,
512 U.S. 477, 486-87 (1994); McGrew v. Texas Bd. of Pardons &
Paroles, 47 F.3d 158, 161 (5th Cir. 1995) (holding action
challenging validity of parole proceedings calls into question fact
of confinement and thus must satisfy Heck element).


                                     3